Citation Nr: 0944087	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with spondylosis, prior to September 1, 
2007.

2.  Whether reduction of the rating assigned to service-
connected lumbosacral strain with spondylosis, from 40 
percent to 20 percent disabling, effective September 1, 2007, 
was proper and if not, entitlement to a rating in excess of 
40 percent from that date.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the Veteran's applications for: entitlement to 
an increased rating for lumbosacral strain with spondylosis, 
then evaluated at 40 percent disabling; and entitlement to a 
total disability rating based on individual unemployability.  
The Veteran filed a timely Notice of Disagreement (NOD) in 
July 2006 and, subsequently, in October 2006, the RO provided 
a Statement of the Case (SOC).  In January 2007, the Veteran 
filed a timely substantive appeal to the Board.  In June 
2007, the RO issued a Supplemental Statement of the Case 
(SSOC).  

During the pendency of this appeal, a June 2007 rating 
decision by the RO reduced the evaluation for the Veteran's 
lumbosacral strain with spondylosis, from 40 percent 
disabling to 20 percent disabling, effective September 1, 
2007.  The first two issues on the title page of this remand 
are styled accordingly. 

At the Veteran's request, a Decision Review Officer (DRO) 
took testimony from the Veteran at an April 2007 hearing 
(i.e. DRO hearing).  A transcript is of record.  

During the Veteran's April 2007 hearing, the Veteran 
indicated his belief that his depression had worsened and 
asked for a new examination.  The Board finds that this is 
equivalent to a claim for an increased rating for service-
connected depression.  The Board refers this matter to the RO 
for all necessary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Board finds that additional development is required 
before the issues on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9 (2009).  

The Veteran contends, in essence, that the RO was incorrect 
in reducing the rating assigned for his low back disorder 
from 40 percent to 20 percent, effective September 1, 2007.  
He further asserts that a rating in excess of 40 percent is 
warranted for his low back disability before and from that 
date.  The Veteran has expressed a great deal of 
dissatisfaction with the examinations used by the RO to 
reduce his rating.  He specifically contends that the factors 
noted in 38 C.F.R. §§ 4.40 and 4.45, to include pain on 
motion and weakness on repetitive motion of the back were not 
fully considered.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding the question of whether there is any 
additional limitation of motion of the back due to such 
factors as weakened movement, excess fatigability, 
incoordination, and pain on movement.  
 
In reviewing the evidence of record, the Board notes that, at 
the April 2007 DRO hearing, the Veteran indicated that he 
applied to the Social Security Administration (SSA) for 
disability benefits in late 2005 or early 2006.  The Veteran 
indicated that the SSA denied his claim and that he did not 
appeal the decision.  The Veteran's claims file, however, 
currently does not contain any SSA administrative decision(s) 
or the underlying medical records SSA used in making its 
decision(s).  Moreover, it does not appear that the RO 
contacted the SSA in order to incorporate its records into 
the claims file.  The Board notes that the VA has a duty to 
obtain SSA records when it has actual notice of such an 
application.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because the 
record does not disclose the nature of the Veteran's SSA 
claim, the Board cannot state that a reasonable possibility 
does not exist to indicate that obtaining these records would 
aid the Veteran in substantiating his claims.  See 38 
U.S.C.A. § 5103A(a)(2).  The Board notes that these records 
might be of special import as the RO did not review them 
prior to issuing the June 2007 reducing the Veteran's rating 
for a lumbar spine disorder from 40 percent disabling to 20 
percent, effective September 1, 2007.  Accordingly, the 
AMC/RO must contact the SSA and obtain and associate with the 
claims file copies of the Veteran's records regarding SSA 
benefits, including any medical records in its possession.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(2).  

Briefly reviewing the evidence of record, in an October 2005 
VA examination report, the range of motion findings for the 
Veteran's lumbosacral spine were as follows: flexion to 75 
degrees with pain; extension to 20 degrees with pain; lateral 
rotation bilaterally 25 degrees with pain; rotation 
bilaterally 15 degrees each side, causing tightness; and 
straight leg raising was 70 degrees of the right and 55 
degrees on the left, which produced hamstring tightness.  The 
examiner indicated that a contemporaneous X-ray report 
demonstrated degenerative disc disease and degenerative joint 
disease.  

In an October 2006 VA pain team physical assessment, the 
Veteran reportedly indicated pain centered in the midline 
mid-lumbar region extending inferiorly and laterally, 
described as throbbing, agonizing, aggravated by activity, 
radiated mainly to the left buttock, and occasionally to the 
right.  He stated that he had episodes of lateral calf 
"falling asleep."  The Veteran stated that he did not 
perform any aerobic conditioning due to pain and did not 
desire to exercise.  Upon physical examination, the examiners 
noted decreased bilateral bending and bilateral rotation with 
pain.  The examiners noted mild tenderness bilaterally in the 
low lumbar paraspinal region with associated diffuse muscle 
tightness.  Straight leg raises, sciatic notch and popliteal 
tenderness were negative.  The examiners noted mild decreased 
lumbar lordosis and no abnormal kyphosis or scoliosis.  The 
examiners found no sacroiliac joint tenderness and Faber's, 
stork, and forward flexion tests were negative.  A review of 
an October 2005 lumbar spine X-ray showed diffuse relatively 
minor degenerative changes at the lower lumbar discs and 
facets with a slight disc height loss and facet scleroris.  
No acute injury was found.  A review of an October 2003 MRI 
report showed slight loss of normal signal, but otherwise 
only mild generalized bulging of disc material, at L4-5; and 
a focal central right paracentral disc protrusion impressing 
anteriorly on the dual sac, slightly to the right of midline 
with loss of normal signal consistent with degenerated disc, 
at L5-S1.  

In an October 2006 VA pain team consult, the examiner stated 
that an EMG showed left peroneal neuropathy without any 
radiculopathy. 

In an October 2006 VA treatment record, specifically a 
physical therapy record, the Veteran reportedly indicated 
that his low back pain felt like a permanent strain, with 
pain at the lumbosacral spine into the biliateral buttocks.  
He stated that the pain was an intense, deep ache and 
stabbing type of pain.  He denied any lower extremity pain.  
He stated that the pain was worse with most movement and 
activity, especially twisting.  The Veteran reported that his 
back would "lock up" if he walked more than 10 minutes.  He 
was able to perform light non-repetitive tasks.  The examiner 
observed the Veteran walk with a highly antalgic gait without 
the use of an assistive device.  He exhibited minimal flexion 
of the right hip or knee.  The examiner noted major loss of 
lumbar movement.  However, he indicated that an MRI was 
unremarkable.  The assessment was significant loss of 
flexibility throughout the lower thoracic and lumbar spine, 
including extremely tight myofascial component.  The examiner 
also indicated that the Veteran displayed a probable 
exaggerated gait and response to range of motion/strength 
testing.

In a December 2006 VA medical examination report, the range 
of motion findings were as follows: flexion to 60 degrees; 
extension to 20 degrees; and lateral rotation bilaterally 25 
degrees.  The examiner did not indicate how many repetitions 
he made the Veteran perform during these tests.  However, in 
his conclusion, the examiner stated that he had the Veteran 
perform repetitive activities.  In reviewing the X-ray 
reports, the examiner stated that several of the Veteran's 
films showed normal height and alignment of the lumbar 
vertebrae.  The examiner noted finding no signs of 
osteoarthritis or disk disease.  The examiner did note some 
facet arthropathy at L4-5, and L5-S1.  The diagnoses were low 
back pain and facet arthropathy at L4-5, and L5-S1.  

In the April 2007 DRO hearing transcript, the Veteran 
indicated that the December 2006 examiner did not have him 
repeat any of the maneuvers during the range of motion 
testing.  He stated that, had he performed such maneuvers, 
the examiner would have noted some spasms or tremors.  He 
indicated that, had he repeated such tests for long enough, 
his back would have "locked up."  (Hearing Transcript, 
pages 2-4).  He also indicated that he went beyond the point 
of pain without telling the doctor at which point the pain 
started.  (Hearing Transcript, page 4).  The Veteran also 
reported that he currently experienced numbness in his leg 
from his outer left thigh to his knee, a disorder he stated 
was radiculopathy.  (Hearing Transcript, pages 2-3).  When 
asked why he performed better on the December 2006 
examination than expected, the Veteran stated that he was 
given time to rest before the examination and did not have to 
repeat any of the maneuvers.  (Hearing Transcript, page 17).  
During the hearing, the Veteran's wife testified that she and 
her husband were able to go on a cruise the previous year.  
However, since February 2007, she had noticed that his pain 
had curtailed his ability to perform anything other than the 
household chores.  (Hearing Transcript, page 12).  

In a June 2007 rating decision, the RO reduced the Veteran's 
rating for a low back disorder to 20 percent.  In making this 
determination, the RO noted relying on the October 2005 and 
December 2006 VA medical examination reports.  

With respect to the rating reduction aspect of this appeal, 
the Board notes at the outset that specific requirements must 
be met in order for VA to reduce certain ratings assigned for 
service-connected disabilities.  See 38 C.F.R. § 3.344; see 
also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The 
requirements for reduction of ratings in effect for five 
years or more are set forth at 38 C.F.R. § 3.344(a) and (b), 
which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown 
by full and complete examinations, can justify a reduction; 
these provisions prohibit a reduction on the basis of a 
single examination.  See Brown v. Brown, 5 Vet. App. 413, 
417-18 (1995).

In this case, the 40 percent rating for the Veteran's back 
disability was in effect for less than five years at the time 
of the reduction.  Accordingly, the provisions of 38 C.F.R. § 
3.344(a) do not apply to this rating.

Under the provisions of 38 C.F.R. § 3.344(c), when a 
disability rating has been in effect for less than five 
years, a reexamination that shows improvement in a disability 
warrants a reduction in disability benefits.  Specifically, 
it is necessary to ascertain, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that 
such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 
38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether the 40 to 20 percent reduction was 
proper in this case, the Board must focus upon evidence 
available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 281-282 (1992).  It should be emphasized, however, 
that such after-the-fact evidence may not be used to justify 
an improper reduction.

Following a review of the record, to include the examination 
reports that the RO cited in support of a 40 percent rating 
for the Veteran's low back disability and the reduction to 20 
percent, it is the Board's judgment that another examination 
is warranted to determine whether the Veteran back disability 
actually improved.  38 C.F.R. § 3.344(c); Brown, supra. 

The Board also finds that, considering the passage of time 
since the December 2006 VA examination and the credible 
testimony presented by the Veteran and his wife indicating a 
worsening of his back disability since that examination, the 
Board finds another examination is necessary to determine the 
current severity of the Veteran's lumbosacral strain with 
spondylosis.  It is pertinent to note that the VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In this case, considering the Veteran's 
allegation of increased disablement and his comments 
regarding the incomplete nature of his most recent 
examinations, to include a failure to fully address the 
factors enumerated in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), a more current and thorough 
examination is warranted.  

The Board also notes that, because any decision regarding an 
increased rating could affect the Veteran's claim for TDIU, 
any action on the TDIU claim, at this juncture, would be 
premature.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates for all 
VA and non-VA health care providers who 
provided treatment for his low back 
disorder since June 2007.  After securing 
the necessary releases, the AMC/RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran.  At a minimum, the AMC/RO must 
procure any VA treatment records created 
after June 2007.

3.  The AMC/RO must contact SSA and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA relied 
upon in making its decision(s).

4.  The AMC/RO should arrange for VA 
orthopedic or joints and neurological 
examinations to determine the current 
severity of the Veteran's service-
connected lumbosacral strain with 
spondylosis.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and studies 
should be accomplished; and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.

The clinical findings must include range 
of motion studies of the thoracolumbar 
spine.  In his or her report, the examiner 
should fully address the factors 
enumerated in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995), relating to the question of 
whether there is any additional limitation 
of motion of the back due to such factors 
as weakened movement, excess fatigability, 
incoordination, and pain on movement.  The 
examiner should also clearly mark at what 
point during each range of motion test the 
Veteran first indicated feeling pain.  

If the examiner finds that it is at least 
as likely as not (50 percent or greater 
degree of probability) that the Veteran 
has a neurological disorder (e.g., 
radiculopathy of a lower extremity) 
related to his low back disorder, this 
opinion should be included in the report.    

5  Thereafter, the Veteran's claims must 
be re-adjudicated based on all governing 
legal authority and all of the evidence of 
record, to include all evidence received 
after the last SSOC was issued.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative must be provided 
with a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


